
	

114 HR 3693 IH: IRGC Terrorist Sanctions Act of 2015
U.S. House of Representatives
2015-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3693
		IN THE HOUSE OF REPRESENTATIVES
		
			October 6, 2015
			Mr. Poe of Texas introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To require a report on whether Iran’s Islamic Revolutionary Guard Corps is a terrorist entity, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the IRGC Terrorist Sanctions Act of 2015. 2.Report to Congress on treatment of Islamic Revolutionary Guard Corps (a)ReportThe Secretary of the Treasury shall, not later than 30 days after the date of the enactment of this Act, submit to the committees referred to in subsection (b) a report on the following:
 (1)Whether Iran’s Islamic Revolutionary Guard Corps meets the requirements for designation as a terrorist entity under section 1(b) of Executive Order 13224 of September 24, 2001.
				(2)
 (A)Whether an entity the board of directors of which is controlled by members of Iran’s Islamic Revolutionary Guard Corps or by representatives of entities controlled by members of the Islamic Revolutionary Guard Corps is considered to be an entity controlled by the Government of Iran for purposes of section 560.313 of title 31, Code of Federal Regulations.
 (B)What factors are used to determine control and a controlling interest for purposes of such section 560.313.
 (b)CommitteesThe committees to which the report under subsection (a) shall be submitted are the following: (1)The Committee on Armed Services, the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, the Committee on the Judiciary, the Committee on Homeland Security and Governmental Affairs, and the Select Committee on Intelligence of the Senate.
 (2)The Committee on Armed Services, the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on the Judiciary, the Committee on Homeland Security, and the Permanent Select Committee on Intelligence of the House of Representatives.
				
